Exhibit 10.4

BLACKHAWK NETWORK HOLDINGS, INC.

2013 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE SHARE AWARD GRANT NOTICE

Blackhawk Network Holdings, Inc., a Delaware corporation, (the “Company”),
pursuant to the Blackhawk Network Holdings, Inc. 2013 Equity Incentive Award
Plan, as amended from time to time (the “Plan”), hereby grants to the individual
listed below (the “Participant”), in consideration of the mutual agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, a Performance Share Award (the
“Performance Shares”). Each Performance Share represents the right to receive
one share of Common Stock (as defined in the Plan) upon the achievement of
certain performance goals (the “Shares”). This award is subject to all of the
terms and conditions set forth herein and in the Performance Share Award
Agreement attached hereto as Exhibit A (the “Performance Share Award Agreement”)
and the Plan, each of which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Performance Share Award Grant Notice (the “Grant
Notice”) and the Performance Share Award Agreement.

 

Participant:    [                                         ] Grant Date:   
[                    ] Target Number of Performance Shares:   
[                    ] Performance Period:    [                    ] Performance
Goals:    Except as otherwise set forth in the Performance Share Award
Agreement, the Participant is eligible to receive Shares based upon the
Company’s attainment, during the Performance Period, of the Performance Goals
set forth in Section 2.2 of the Performance Share Award Agreement. Termination:
   The Participant shall forfeit all Performance Shares upon the Participant’s
Termination of Service prior to the Vesting Date.

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Performance
Share Award Agreement and this Grant Notice. The Participant has reviewed the
Performance Share Award Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Performance Share Award Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice and/or the Performance Share Award Agreement.
In addition, by signing below, the Participant also agrees that the Company or
any Affiliate, in its sole discretion, may satisfy any withholding obligations
in accordance with Section 3.5 of the Performance Share Award Agreement by
(i) withholding shares of Common Stock otherwise issuable to the Participant in
connection with the vesting or payment of the Performance Shares,
(ii) instructing a broker on the Participant’s behalf to sell shares of Common
Stock otherwise issuable to the Participant in connection with the vesting or
payment of the Performance Shares and remit the proceeds of such sale to the
Company, or (iii) using any other method permitted by Section 3.5 of the
Performance Share Award Agreement or the Plan. If the Participant is married or
has a registered domestic partner, his or her spouse has signed the Consent of
Spouse attached to this Grant Notice as Exhibit B.



--------------------------------------------------------------------------------

BLACKHAWK NETWORK HOLDINGS, INC.:         PARTICIPANT: By:  

 

        By:  

 

Print Name:  

 

        Print Name:  

 

Title:  

 

          Address:  

 

        Address:  

 

 

 

         

 



--------------------------------------------------------------------------------

EXHIBIT A

TO PERFORMANCE SHARE AWARD GRANT NOTICE

PERFORMANCE SHARE AWARD AGREEMENT

Pursuant to the Performance Share Award Grant Notice (the “Grant Notice”) to
which this Performance Share Award Agreement (this “Agreement”) is attached,
Blackhawk Network Holdings, Inc., a Delaware corporation (the “Company”), has
granted to the Participant a performance share award (the “Performance Shares”)
under the Blackhawk Network Holdings, Inc. 2013 Equity Incentive Award Plan, as
amended from time to time (the “Plan”).

ARTICLE 1.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Adjusted EBITDA” shall mean the Adjusted EBITDA calculated in accordance
with the same methodology used to calculate such named Non-GAAP metric as
reported in the Company’s Part II, Item 7 “Management’s Discussion and Analysis
of Financial Condition and Results of Operations” in the Company’s Annual Report
on Form 10-K, filed with the Securities and Exchange Commission.

(b) “Adjusted EBITDA Growth” shall mean (i) the Company’s Adjusted EBITDA for
the Performance Period minus the Company’s Adjusted EBITDA for fiscal year
[            ], divided by (ii) the Company’s Adjusted EBITDA for fiscal year
[            ].

(c) “Adjusted Operating Revenue” shall mean the Adjusted Operating Revenues
calculated in accordance with the same methodology used to calculate such named
Non-GAAP metric as reported in the Company’s Part II, Item 7 “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” in the
Company’s Annual Report on Form 10-K, filed with the Securities and Exchange
Commission.

(d) “Adjusted Operating Revenue Growth” shall mean (i) the Company’s Adjusted
Operating Revenue for the Performance Period minus the Company’s Adjusted
Operating Revenue for fiscal year [            ], divided by (ii) the Company’s
Adjusted Operating Revenue for fiscal year [            ].

(e) “Measurement Date” shall mean the date on which the Administrator certifies
the achievement of the Performance Goals for the Performance Period.

(f) “Performance Goals” shall mean the Adjusted EBITDA Growth goals and the
Adjusted Operating Revenue Growth goals, in each case set forth in Section 2.2.

(g) “Performance Period” shall mean the period beginning on [            ] and
ending on [            ].

(h) “Performance-Vest” means that, with respect to a Performance Share, the
applicable Performance Goal has been achieved.

(i) “Target Number of Adjusted EBITDA Growth Performance Shares” shall equal the
Target Number of Performance Shares set forth in the Grant Notice, multiplied by
0.50.

 

A-1



--------------------------------------------------------------------------------

(j) “Target Number of Adjusted Operating Revenue Growth Performance Shares”
shall equal the Target Number of Performance Shares set forth in the Grant
Notice, multiplied by 0.50.

(k) “Vest” or “Vested” means that, with respect to a Performance Share, both
(i) such Performance Share has Performance-Vested and (ii) the continued service
condition has been satisfied.

1.2 Incorporation of Terms of Plan. The Performance Shares are subject to the
terms and conditions of the Plan, which are incorporated herein by reference.
Except as expressly indicated herein, in the event of any inconsistency between
the Plan and this Agreement, the terms of the Plan shall control.

ARTICLE 2.

PERFORMANCE SHARES

2.1 Grant of Performance Shares. In consideration of the Participant’s past
and/or continued employment with or service to the Company or an Affiliate and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Grant Notice (the “Grant Date”), the Company grants to the
Participant an award of Performance Shares (this “Award”) as set forth in the
Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement.

2.2 Performance-Based Right to Payment.

(a) Subject to Section 2.2(c) hereof, the number of Performance Shares that
Performance-Vest and become eligible to Vest in accordance with this
Section 2.2(a) shall be determined as of the Measurement Date based on the
Company’s Adjusted EBITDA Growth achieved during the Performance Period and
shall be determined as follows:

 

Adjusted EBITDA Growth during

Performance Period

  

Target Number of Adjusted EBITDA

Growth Performance Shares that

Performance-Vest

[            ]%    [            ]% [            ]%    [            ]%
[            ]%    [            ]% [            ]%    [            ]%

If the Company’s Adjusted EBITDA Growth is between the [        ]% and
[        ]%, or between [        ]% and [        ]%, then the number of
Performance Shares that shall Performance-Vest in accordance with this Section
2.2(a) shall be determined by means of linear interpolation.

 

A-2



--------------------------------------------------------------------------------

(b) Subject to Section 2.2(c) hereof, the number of Performance Shares that
Performance-Vest and become eligible to Vest in accordance with this
Section 2.2(b) shall be determined as of the Measurement Date based on the
Company’s Adjusted Operating Revenue Growth achieved during the Performance
Period and shall be determined as follows:

 

Adjusted Operating Revenue Growth during

Performance Period

  

Target Number of Adjusted Operating

Revenue Growth Performance Shares that

Performance-Vest

[            ]%    [            ]% [            ]%    [            ]%
[            ]%    [            ]% [            ]%    [            ]%

If the Company’s Adjusted Operating Revenue Growth is between the [        ]%
and [        ]%, or between [        ]% and [        ]%, then the number of
Revenue Performance Shares that Performance-Vest in accordance with this Section
2.2(b) shall be determined by means of linear interpolation.

(a) Notwithstanding anything to the contrary contained herein, in the event that
either the Company’s Adjusted EBITDA Growth with respect to the Performance
Period or the Company’s Adjusted Operating Revenue Growth with respect to the
Performance Period is less than [ ]%, then no Performance Shares shall
Performance-Vest and all of the Performance Shares shall automatically be
forfeited by the Participant as of the Measurement Date and the Participant’s
rights in the Performance Shares and the Award shall thereupon lapse and expire.

(b) The number of Performance Shares that Performance-Vest in accordance with
Sections 2.2(a) - (c) hereof shall Vest in full on [        ] (the “Vesting
Date”), subject to Participant’s continuous service with the Company or an
Affiliate through the Vesting Date.

2.3 Forfeiture.

(a) In the event that the Participant experiences a Termination of Service prior
to the Vesting Date, all of the Performance Shares shall thereupon automatically
be forfeited by the Participant as of the date of termination and the
Participant’s rights in any such Performance Shares and such portion of the
Award shall thereupon lapse and expire.

(b) Any outstanding Performance Shares that do not Vest in accordance with this
Agreement due to the failure by the Company to achieve the Performance Goals
shall automatically be forfeited by the Participant as of the Measurement Date,
and the Participant’s rights in any such Performance Shares and such portion of
the Award shall thereupon lapse and expire.

2.4 Payment of Shares. As soon as administratively practicable following the
vesting of any Performance Shares pursuant to Section 2.2(d) hereof, but in no
event later than sixty (60) days after such vesting date (for the avoidance of
doubt, this deadline is intended to comply with the “short term deferral”
exemption from Section 409A of the Code), the Company shall deliver to the
Participant a number of Shares equal to the number of Performance Shares subject
to this Award that vest on the applicable vesting date (either by delivering one
or more certificates for such Shares or by entering such Shares in book entry
form, as determined by the Administrator in its sole discretion).

2.5 Rights as Stockholder. The holder of the Performance Shares shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the Performance Shares and any Shares underlying the Performance Shares and
deliverable hereunder unless and until such Shares shall have been issued by the
Company and held of record by such holder (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).

 

A-3



--------------------------------------------------------------------------------

2.6 Tax Withholding. The Company or its Affiliates shall be entitled to require
a cash payment (or to elect, or permit the Participant to elect, such other form
of payment determined in accordance with Section 11.2 of the Plan) by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to the grant, vesting or payment of the Award. The number
of Shares which shall be so withheld in order to satisfy such federal, state
and/or local withholding tax liabilities shall be limited to the number of
shares which have a fair market value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state and/or local tax purposes that are applicable to such
supplemental taxable income. Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to deliver any certificate
representing Shares to the Participant or the Participant’s legal representative
or to enter any such Shares in book entry form unless and until the Participant
or the Participant’s legal representative, as applicable, shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of the Participant resulting from the grant or
vesting of the Award or the issuance of Shares hereunder.

2.7 Conditions to Delivery of Shares. The Shares deliverable under this Award
may be either previously authorized but unissued Shares, treasury Shares or
Shares purchased on the open market. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any Shares
under this Award prior to fulfillment of the conditions set forth in
Section 11.4 of the Plan.

ARTICLE 3.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules. Without limiting the
generality of the foregoing, all determinations, interpretations and assumptions
relating to the calculation and payment of the Performance Shares (including,
without limitation, determinations, interpretations and assumptions with respect
to Adjusted EBITDA Growth and Adjusted Operating Revenue Growth) shall be made
by the Administrator. All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon the Participant, the Company and all other interested persons. No
member of the Committee or the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Performance Shares.

3.2 Grant is Not Transferable. Without limiting the generality of any other
provision hereof, the Performance Shares shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan.

3.3 Adjustments. The Participant acknowledges that the Award is subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.

3.4 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.

 

A-4



--------------------------------------------------------------------------------

3.5 Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or any
of its Affiliates or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.

3.6 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.7 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

3.8 Limitation on the Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Shares issuable hereunder, and
rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Performance Shares, as and when payable
hereunder.

3.9 Successors and Assigns. The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates. Subject to the restrictions on transfer set forth in Section 3.2
hereof, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

3.10 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates and the Participant with respect to the subject matter
hereof.

3.11 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal

 

A-5



--------------------------------------------------------------------------------

office, and any notice to be given to the Participant shall be addressed to the
Participant at the Participant’s last address reflected on the Company’s
records. Any notice shall be deemed duly given when sent via email or when sent
by reputable overnight courier or by certified mail (return receipt requested)
through the United States Postal Service.

3.12 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.13 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

3.14 Section 409A. The Performance Shares are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that the
Performance Shares (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for the Performance
Shares to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO PERFORMANCE SHARE AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                     , spouse of             , have read and approve the
Performance Share Award Grant Notice (the “Grant Notice”) to which this Consent
of Spouse is attached and the Performance Share Award Agreement (the
“Agreement”) attached to the Grant Notice. In consideration of issuing to my
spouse the shares of the common stock of Blackhawk Network Holdings, Inc. set
forth in the Grant Notice, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares of the common stock of Blackhawk Network Holdings, Inc.
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

 

Dated:                       

 

  Signature of Spouse

 

B-1